Citation Nr: 0032148	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
(NOD) from a December 1995 rating decision which assigned an 
effective date of March 17, 1992, for a 20 percent evaluation 
for bilateral chorioretinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1973.

The instant appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which granted an increased rating, 
to 20 percent, for bilateral chorioretinitis, effective March 
17, 1992.  The earlier effective date issue was referred by 
the Board of Veterans' Appeals (Board) in May 1997 and was 
remanded by the Board in July 1999 and July 2000.

The Board noted in its July 1999 decision that veteran and 
his representative, in various correspondence with the RO, 
seem to have raised a claim for a total disability rating 
based on individual unemployability (TDIU).  The Board 
requested that the TDIU issue be developed by the RO.  Since 
this issue does not appear to have been developed by the RO, 
it is referred to the RO again for appropriate action.  The 
issue is not inextricably intertwined with the issue on 
appeal and therefore would have no effect on whether a rating 
in excess of 20 percent for bilateral chorioretinitis is 
warranted.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  By decision dated December 14, 1995, the RO assigned an 
effective date of March 17, 1992, for a 20 percent evaluation 
for bilateral chorioretinitis.  The appellant was notified of 
the decision and of his appellate rights by letter dated 
March 6, 1996.

2.  The first document that can be construed as an NOD to the 
effective date assigned in the December 14, 1995, decision 
was received by the RO on September 23, 1997, more than one 
year after the date of mailing of the notice of the December 
14, 1995, determination.


CONCLUSION OF LAW

The appellant did not file a timely NOD to the December 14, 
1995, RO decision that assigned an effective date of March 
17, 1992, for a 20 percent evaluation for bilateral 
chorioretinitis.  38 U.S.C.A. § 7105(b)(1), (2) (West 1991); 
38 C.F.R. §§ 20.201, 20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing an NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (2000).  The appeal is then completed by filing 
Substantive Appeal following the issuance of a Statement of 
the Case (SOC).  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (2000).

An NOD consists of any written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination of the agency 
of original jurisdiction (AOJ) and a desire to contest the 
result.  38 C.F.R. § 20.201 (2000).  Special wording is not 
required, but the NOD must be in terms which can reasonably 
be construed as disagreement with the determination and a 
desire for appellate review.  Id.  If the AOJ gives notice 
that adjudicative determinations were made on several issues 
at the same time, the specific determinations with which the 
claimant disagrees must be identified.  Id.  

To be considered timely, an NOD must be filed within one year 
from the date that the AOJ mails notice of the determination 
to the claimant.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (2000).  The filing of a timely NOD 
"is a prerequisite to the Board's proper exercise of 
jurisdiction over a claim."  Rowell v. Principi, 4 Vet. App. 
9, 17 (1993).  See also Mason v. Brown, 8 Vet. App. 44, 54 
(1995).

A thorough review of the record in the present case reveals 
that a timely NOD was not received by the RO with respect to 
the veteran's claim of entitlement to an earlier effective 
date for a compensable evaluation for bilateral 
chorioretinitis.  By a rating decision entered on December 
14, 1995, the RO granted an increased rating, to 20 percent, 
for bilateral chorioretinitis, effective March 17, 1992.  A 
Supplemental Statement of the Case (SSOC), issued in December 
1995, informed the veteran of the effective date of the 
increase.  However, he was not notified of his appellate 
rights until he was sent correspondence from the RO dated 
March 6, 1996.  Thus, the Board deems that March 6, 1996, is 
the date the AOJ (the RO, here) mailed notice of the 
determination.

In this case, then, the pertinent one-year period during 
which the veteran could file an NOD began on March 6, 1996, 
and ended on March 6, 1997.  There is no correspondence from 
the veteran or his representative during this period which 
meets the requirements for an NOD.

After the one-year period had expired, during his personal 
hearing at the RO before a member of the Board (Travel Board 
hearing) on March 11, 1997, the veteran expressed 
disagreement with the effective date of his increased rating.  
Thus, even if this testimony could be construed as an NOD, it 
was not timely.  

Regardless of the date of the Travel Board hearing, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that testimony presented at such a hearing cannot be 
construed as an NOD.  Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  38 U.S.C.A. § 7105(b)(1) (West 1991) provides that 
an NOD "must be . . . filed with the activity which entered 
the determination with which disagreement is expressed . . . 
."  In Beyrle v. Brown, 9 Vet. App. 24, 28 (1996), the Court 
stated that "despite the Secretary's assertion that 'the 
Court may wish to find that [the a]ppellant's [November 1992] 
testimony before the BVA meets the requirements for an NOD' . 
. . such testimony (even though given within the one-year NOD 
filing period) cannot constitute a valid NOD because it was 
taken before the Board and not the RO and it did not serve to 
trigger or initiate appellate review . . . ."

Thereafter, the Board indicated in its May 1997 remand that 
the veteran was disputing the effective date assigned for his 
compensable evaluation for his service-connected eye 
disability.  However, the May 1997 Board remand cannot be 
construed as an NOD, even an untimely one, because "[a]n NOD 
consists of any written communication from a claimant or his 
representative . . . ."  As the Board remand was not from 
the veteran or his representative, it is not an NOD.

Thus, the Board deems that a VA Form 21-4138, Statement in 
Support of Claim, dated July 30, 1997, is the first document 
in the record which might be considered an NOD in that it was 
filed with the RO, it was from the veteran, and it indicated 
that he was seeking an earlier effective date.  The VA Form 
21-4138 has a small, handwritten, initialed note in the 
corner, "rec'd HO 9/23/97" which appears to indicate that 
it was filed with the RO in September 1997.  Therefore, it 
was not timely, as it was received by the RO well after the 
expiration of the one-year period in March 1997.

The appellant contends, in substance, that the Board should 
find that a timely NOD was filed because "the request for a 
hearing to submit new evidence a few months prior to the 
actual Hearing in March, should be considered date of filing 
[for the NOD]."  See Written statement of veteran, received 
on September 15, 2000.  The "Hearing in March" appears to 
be a reference to his March 1997 Travel Board hearing.  

Despite the veteran's assertion, the record does not contain 
a "request for a hearing to submit new evidence a few months 
prior to the actual Hearing in March."  Instead, it appears 
that the March 1997 hearing was scheduled pursuant to a 
request for such a hearing in a VA Form 9, Appeal to Board of 
Veterans' Appeals, which the veteran filed in September 1995.  

The Board notes that the September 1995 VA Form 9 cannot be 
construed as an NOD as regards the earlier effective date 
claim, as the rating decision in which the effective date in 
question was assigned was not issued until three months 
later, in December 1995.  An NOD cannot be filed in advance 
of the decision being appealed.  38 U.S.C.A. § 7105(b)(1) 
(West 1991).  Thus, the September 1995 VA Form 9, wherein the 
Travel Board hearing was requested, cannot serve as the NOD 
to the December 1995 rating action, as the rating action was 
not issued until three months after the VA Form 9 was filed.

Further, the Board notes that the record does not contain a 
"request for a hearing to submit new evidence a few months 
prior to the actual Hearing in March [1997]."  In fact, the 
record does not contain any correspondence from the veteran 
or his representative "a few months prior" to the March 
1997 Travel Board hearing which can be construed as an NOD.  
On the contrary, a VA Form 21-4138 dated February 9, 1996, 
prepared by a VA claims counselor, reported that the veteran 
had telephoned on that date and had requested that his 
scheduled hearing be canceled and that his appeal be 
withdrawn.

Accordingly, the Board finds that the veteran failed to file 
a timely NOD from the December 1995 rating decision which 
assigned an effective date of March 17, 1992, for a 20 
percent evaluation for bilateral chorioretinitis, and that an 
appeal was not initiated in this matter.


ORDER

The claim of entitlement to an effective date earlier than 
March 17, 1992, for a 20 percent evaluation for bilateral 
chorioretinitis, is dismissed.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

